DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 5/17/2022.  Claim 10 is currently amended.  Claims 1-9 and 17-22 are cancelled.  Claims 23-25 are newly added.  Claims 10-16 and 26-25 are pending review in this action.
The 35 U.S.C. 112 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection necessitated by Applicant's amendments are presented below.
Response to Arguments
Applicant’s arguments with respect to claim 10 have been considered but are persuasive.  Thus, the 35 USC 103 rejections in the previous office action are withdrawn.  However, new rejections are presented below under 35 USC 112.
Note to Applicant
The claims employ the term “composite substrate” for different structures being formed at different steps of the process causing confusion to the reader.  Examiner suggests the following changes to eliminate any cause for confusion and believes that these changes do not affect the scope of the claimed inventions.
In line 3 of claim 10, “at least two carbon nanostructure reinforced copper composite substrates” may be changed to --at least two carbon nanostructure reinforced copper substrates--.  Note that this suggested recitation is still a composite substrate, and it eliminates the need to further clarify the recitation in lines 5-6, “wherein the at leas two carbon nanostructure reinforced copper composite substrates comprises a copper substrate and a carbon nanostructure” which is redundant.
In line 5 of claim 10, “a composite substrate” may be changed to --a first composite substrate--.
In S20, the resulting “first composite structure” should be changed to --second composite structure--.
In step S30, the resulting “second composite structure” should be changed to --third composite structure--.
In step S40, the resulting “third composite structure” should be changed to --fourth composite structure--.
Note that each of the dependent claims would need to be changed accordingly.
Claim Objections
Claims 13 and 15 are objected to because of the following informalities:  
Claim 13 seems to further limit the subject matter of claim 12 and should be changed to depend therefrom.
Claim 15 recites, “degreasing the carbon nanostructure and the copper substrate.”  However, according to base claim 10, the at least two carbon nanostructure reinforced copper composite substrates each comprise a copper substrate reinforced by a carbon nanostructure, wherein the at least two carbon nanostructure reinforced copper composite substrates are stacked to form a composite substrate in step S10.  Since the step of degreasing according to claim 15 is performed before step 20, it seems appropriate to conclude that it is the composite substrate that is being degreased.  Thus, the instant claim should be amended to recite, “degreasing the composite substrate.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-16 and 26-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is amended to recite, “wherein the copper substrate and the active metal layer of two adjacent composite substrates are directly in contact with each other.”  Claim 10 requires that the at least two carbon nanostructure reinforced copper composite substrates are stacked to form a composite substrate in step S10, which is followed by disposition of an active metal layer on a surface of the composite substrate.  It is unclear as to what is meant by “the active metal layer of two adjacent composite substrates,” and further by the entire recitation.  It seems that the recitation, “two adjacent composite substrates” seems to refer to the two copper substrates (i.e., the at least two carbon nanostructure reinforced copper composite substrates) which are stacked together to form a single composite substrate in step S10 such that the resulting composite substrate would have two main faces (i.e., top and bottom faces).  Thus, it is unclear that in the disposition step S20 whether the active metal layer is being provided on both top and bottom surfaces of the composite substrate formed in step S10 to provide direct contact between the active metal layer and the two copper substrates.  For examination purposes, the latter interpretation is employed.
Claims 11-16 and 23-25 are similarly rejected as being dependent on claim 10.
Claim 14 recites the limitation “wherein a folding and pressing process is repeated at least two times.”  There is insufficient antecedent basis for this limitation in the claim.  The instant claim is based on subject matter of claims 10 and 11, but only the preceding claims 12-13 include a folding and press step.  It is unclear whether the instant claim intends to further limit the subject matter of either of claim 12 or 13, or if it intends to introduce an additional folding and pressing process at another point before or after step S30.  A review of the instant specification seems to indicate that folding is only performed in step S30, and thus, the instant claim seems to be further limiting the subject matter of claim 12.  Thus, for examination purposes, the instant claim is interpreted to be limiting the subject matter of claim 12 and is interpreted to have recited –The method of claim 12, wherein the folding and pressing process is repeated at least two times.”
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
  In light of the interpretation made above in the 35 USC 112(b) rejection of claim 14, the instant claim was interpreted to depend from claim 12.  However, it seems that the instant claim is merely a different manner of claiming the subject matter of claim 12.  That is, claim 12 requires “alternatively folding and pressing the second composite structure.”  An ordinary skilled artisan would readily appreciate that the phrase “alternatively folding and pressing” in claim 12 requires folding and pressing the second composite structure at least twice.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 10-16 and 23-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724